UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4932


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

EDWARD JUNIOR PATTERSON,

                 Defendant - Appellant.



                             No. 12-4933


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DARRYL BOOKER,

                 Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge.    (3:11-cr-00258-MOC-DSC-1; 3:11-cr-00258-MOC-
DSC-2)


Submitted:   July 15, 2013                    Decided:   July 19, 2013


Before WILKINSON and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Kenneth Darwin Snow, THE SNOW LEGAL GROUP, PLLC, Charlotte,
North Carolina; Scott Hadden Gsell, Charlotte, North Carolina,
for Appellants. Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina; Anne Magee Tompkins, United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Edward Patterson and Darryl Booker, co-conspirators in

a scheme to rob a drug house, appeal their sentences.                              Their

counsel have filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

for review but questioning whether: (1) Patterson’s sentence was

substantively      reasonable;        (2)       the   district      court     erred     by

applying a United States Sentencing Guidelines § 3B1.1 (2011)

leadership enhancement against Patterson; and (3) the district

court     erred    by      running     Booker’s         sentences       consecutively.

Finding no error, we affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).        In so doing, we first examine the sentence for

significant procedural error, including failing to calculate (or

improperly       calculating)        the    advisory         Sentencing      Guidelines

range, treating the Guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, selecting a sentence

based   on   clearly       erroneous       facts,     or    failing     to   adequately

explain    the    chosen    sentence.           Gall, 552 U.S.   at   51.      When

considering the substantive reasonableness of the sentence, we

take into account the totality of the circumstances.                               United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

                                            3
If the sentence is within the Guidelines range, we presume on

appeal that the sentence is reasonable.                     United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

551 U.S. 338, 346–56 (2007) (permitting appellate presumption of

reasonableness for within-Guidelines sentence).

             Patterson      questions   whether       the   district      court   gave

sufficient reasons for his sentence, and whether the district

court erred by applying a two-point leadership enhancement to

his sentence.        Upon review of the record, we conclude that the

district court gave sufficient reasons for Patterson’s sentence

and did not err when it imposed a leadership enhancement.                         With

regard      to   Booker’s     sentence,       we    conclude       that   18   U.S.C.

§ 924(c)(1)(A)       (2006)      compelled          that    his     sentences     run

consecutively.       Therefore, the district court did not err when

it imposed either sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm     Patterson       and    Booker’s      convictions     and

sentences.       This court requires that counsel inform Patterson

and Booker, in writing, of their right to petition the Supreme

Court of the United States for further review.                      If Patterson or

Booker requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for    leave   to       withdraw      from    representation.

                                          4
Counsel’s motion must state that a copy thereof was served on

the relevant Defendant.

           Accordingly,    we   dispense   with   oral   argument    because

the facts and legal contentions are adequately presented in the

material   before   this   court   and     argument   will   not    aid   the

decisional process.

                                                                    AFFIRMED




                                    5